Exhibit 10.2


 


 


 


 


 


 


 


 


 


 


 
NON-EXCUSIVE CO2 FACILITY
 
SITE LEASE AGREEMENT
 


 


 


 


 


 


 


 


 


 


 

 
 
 

--------------------------------------------------------------------------------

 
 

NON-EXCLUSIVE CO2 FACILITY SITE LEASE AGREEMENT
 
THIS NON-EXCLUSIVE CO2 FACILITY SITE LICENSE AGREEMENT (“Agreement”) is made as
of this 2nd day of April, 2013, by and between Southwest Iowa Renewable Energy,
LLC (hereinafter called “Lessor”) and EPCO Carbon Dioxide Products, Inc.
(hereinafter called “Lessee”).  SIRE and EPCO may collectively be referred to
herein as the “Parties” or individually as a “Party”.
 
1.           License Site.  Lessor, subject to the terms and conditions hereof,
hereby grants a non-exclusive right of entry and license to Lessee to install,
maintain and operate Lessee’s CO2 facility (the “CO2 Facility”) at the site
described in the site survey attached hereto as Exhibit 1 having a street
address of 10868 189th Street, Council Bluffs, IA (the “Site”).  The Site shall
consist of approximately 1-2 acres of land to be leased to EPCO for the
construction and operation of its CO2 plant, storage tanks, and load out
equipment.  Lessor makes no warranty or representation that the Site is suitable
for the use described in Paragraph 2 of this Agreement, it being assumed that
Lessee has satisfied itself thereof.  Lessor also grants to Lessee the
non-exclusive right to develop the land and construct on that land its CO2
Facility, at Lessee’s sole cost and expense, provided that (i) Lessee or such
providers will submit construction plans for such development and installation
to Lessor; (ii) no construction will take place without Lessor’s prior approval,
which approval shall not be unreasonably withheld, delayed or conditioned, but
such approval shall not suggest or imply that Lessor has obtained or made
independent review of such plans, that Lessor takes any responsibility for the
plans or the CO2 Facility after it is constructed, it being understood that all
such liability is solely the Lessee’s; and (iii) if any part of Lessor’s
facilities or property is damaged as a result of such construction, Lessee, at
its sole cost and expense, will promptly repair the damage and restore the
damaged portion of the CO2 Facility or facilities to substantially the same
condition that it was in prior to the commencement of construction by Lessee.
 
2.           Use of Site.  Subject to the availability thereof, and subject to
any regulatory requirements or limitations, Lessee shall use the Equipment to
produce, market and sell food grade CO2 from the CO2 that Lessee purchases from
Lessor under that certain Carbon Dioxide Purchase and Sale Agreement between
Lessor and Lessee executed contemporaneously with this Agreement, of which this
exhibit is attached thereto and incorporated therein by this reference (the
“Purchase and Sale Agreement”).  The Equipment may be used solely for the
purpose of producing, marketing and selling food grade CO2.  Lessee’s activities
and facilities shall be authorized for this location by any applicable local
state or federal governing entity or regulating body.  The legal description of
said Site is provided by Lessor and is attached hereto and made a party hereof
as Exhibit 2.
 
3.           License Term.
 
(a)           The term of this Agreement shall be coterminous with the term of
the Purchase and Sale Agreement.
 
(b)           This Agreement creates a non-exclusive license only and Lessee
acknowledges that Lessee does not and shall not claim at any time any interest
or estate of any kind or extent whatsoever in the real property by virtue of
this Agreement or Lessee’s use of the Site.
 

                                                              
 
1

--------------------------------------------------------------------------------

 
EPCO CARBON DIOXIDE PRODUCTS, INC.




However, EPCO shall own all plant equipment and buildings that EPCO attaches to
the real property and at no time shall the same become a fixture or part of the
realty owned by the Lessor.  In connection with the foregoing, Lessee further
acknowledges that in no event shall the relationship between Lessor and Lessee
be deemed to be a so-called Lessor-Lessee relationship and that in no event
shall Lessee be entitled to avail itself of any rights afforded to Lessees under
the laws of the state in which the CO2 Facility is located.
 
4.           License Fees.
 
(a)           Commencing upon the Agreement Commencement Date, Lessee shall pay
to Lessor an annual license fee of one hundred and 00/100 Dollars ($100.00) (the
“Annual Fee”), for each year this Agreement is in effect.
 
(b)           Lessor shall pay any and all property taxes the Site is subject
to.
 
(c)           In addition to the Annual Fee, Lessee shall pay any and all use,
sales or other tax (excepting income tax) payable or which may become payable by
Lessor as a result of Lessee’s use of property covered by the lease.
 
5.           Conditions of License.
 
(a)           Lessee shall install, maintain, repair, operate, and remove its
Equipment during the term of this Agreement in compliance with recognized
industry standards, with the requirements of any insurance carrier for the CO2
Facility and with all present and future rules and regulations imposed by any
local, state, or federal authority having jurisdiction with respect thereto
(including, without limitation, the rules and regulations of the OSHA, EPA, DNR,
if applicable).
 
(b)           Upon completion of the installation of the Equipment and prior to
conducting any business from within the CO2 Facility, Lessee shall provide
Lessor with “as built” plans showing the location of all Equipment, including
all cables and conduit.
 
(c)           All work performed at the Site and/or the CO2 Facility in
connection with the installation, modification, change, and removal of Lessee’s
Equipment shall be performed at Lessee’s sole cost and expense in a good, safe
and workmanlike manner.  All contractors and subcontractors shall be licensed,
bonded and insured.  Lessee shall maintain workmen’s compensation insurance in
form and amount as is required by law during all such periods of construction
and work.
 
(d)           Lessee shall not use, generate, store or dispose of any Hazardous
Substances in or around the CO2 Facility except in compliance with applicable
environmental laws, rules, ordinances, regulations, or rulings nor cause or
permit to occur any violation of any environmental law and shall not permit its
employees, agents, contractors or invitees to violate any environmental
laws.  If Lessor, any authority or any third party demands that a clean-up plan
be prepared and that a clean-up be undertaken because of any deposit, spill,
discharge, or other release of Hazardous Substances in violation of applicable
environmental laws, rules, ordinances, regulations or rulings that occurs as a
result of Lessee’s use or occupancy of the Site, then Lessee shall, at Lessee’s
own expense, prepare and submit the required plans and all related bonds and


                                                                
 
2

--------------------------------------------------------------------------------

 
EPCO CARBON DIOXIDE PRODUCTS, INC.



other financial assurances, and Lessee shall carry out all such clean-up plans
following their approval by Lessor and all applicable authorities.  Lessee shall
promptly provide all information regarding the use, generation, storage,
transportation, or disposal of Hazardous Substances that is requested by
Lessor.  If Lessee fails to fulfill any duty imposed under this Section 5(d)
within ten (10) days (or such shorter time dictated by any event of an emergency
nature) of receipt of written notice from Lessor, Lessor may do so and Lessee
shall be responsible for costs thereof, if any; and, in such case, Lessee shall
cooperate with Lessor in order to prepare all documents necessary or appropriate
to determine the applicability of the environmental laws to the Site and
Lessee’s use thereof, and for compliance therewith, and Lessee shall execute all
documents promptly upon Lessor’s request.  No such action by Lessor and no
attempt made by Lessor to mitigate damages under any environmental law shall
constitute a waiver of any of Lessee’s obligations under this Section
5(d).  Lessee’s obligations and liabilities under this Section 5(d) shall
survive the expiration or early termination of this Agreement.  Lessee shall
indemnify, defend, protect and hold harmless Lessor, and its officers,
directors, trustees, beneficiaries, shareholders, partners, agents and employees
from all fines, suits, procedures, claims, and actions of every kind, and all
costs associated therewith (including attorneys’ and consultants’ fees) arising
out of or in any way connected with (1) any deposit, spill, discharge, or other
release of Hazardous Substances in violation of applicable environmental laws,
rules, ordinances, regulations or rulings that arises at any time from Lessee’s,
its employees’, agents’, contractors’, or invitees’ use or occupancy of the Site
and/or the CO2 Facility; (2) any failure to provide all information, make all
submissions and take all steps required by all authorities under the
environmental laws; and (3) Lessee’s, its employees’, agents’, contractors’, or
invitees’ breach of this subparagraph, whether or not Lessee has acted
negligently with respect to such Hazardous Substances.  As used in this
subparagraph, the term “Hazardous Substances” means any substance, waste or
other material considered hazardous, dangerous or toxic under any state, local
or federal law, code, ordinance or regulation.
 
(e)           In no event shall any mechanic’s materialmen’s or other lien be
filed against Lessor, the CO2 Facility, the land on which the CO2 Facility is
located (“Land”) or Lessee for work claimed to have been done for, or materials
claimed to have been furnished to, Lessee.  In the event such lien is
nevertheless filed or is threatened, Lessee shall discharge such lien within
thirty 30) days thereafter, at Lessee’s sole cost and expense, by the payment
thereof or by filing any bond required by law, and Lessee hereby agrees to
indemnify and save Lessor harmless from any reasonable legal expenses which
Lessor actually incurs as a result of the filing of the lien or notice of intent
and/or from any loss or liability incurred as a result of any such lien
threatened or filed against Lessor, the CO2 Facility, the Land.  If Lessee shall
fail to discharge any such mechanics’ or materialmen’s lien, Lessor may, at its
option, after providing Lessee with ten (10) days prior written notice discharge
the same and treat the cost thereof as an additional fee payable with the next
installment of the Annual Fee becoming due; it being hereby expressly covenanted
and agreed that such discharge by Lessor shall not be deemed to waive or release
the default of Lessee in not discharging the same.  It is understood and agreed
by Lessor and Lessee that all work performed by or on behalf of Lessee in or
around the CO2 Facility shall be conducted on behalf of Lessee, and Lessor shall
have no liability with respect thereto.  It is further understood and agreed
that in the event Lessor shall give its written consent to Lessee’s performing
of any such work, such written consent shall not be deemed to be an agreement or
consent by Lessor to subject Lessor’s interest in the CO2 Facility or the Land
to any mechanics’
 

                                                               
 
3

--------------------------------------------------------------------------------

 
EPCO CARBON DIOXIDE PRODUCTS, INC.




or materialmen’s liens which may be filed in respect of any such work made by or
on behalf of Lessee.
 
6.           Lessee Non-Interference.  Lessor shall provide to Lessee 7day/week,
24 hour access to the Site for the installation, maintenance and operation of
the CO2 Facility. All access to the Site shall be subject to the continuing
control of, and reasonable security and safety procedures established by,
Lessor.
 
7.           Responsibilities of Lessee.
 
(a)           Lessor shall not provide any equipment or wiring to Lessee.  All
expenses for installation, maintenance, operation and removal of the Equipment
on Lessee’s side of the matchpoint shall be borne by Lessee.  Any damage caused
by Lessee in the installation, maintenance, operation and removal of the
Equipment shall be repaired at Lessee’s expense.
 
(b)           Lessee, at its sole cost and expense, shall be responsible for the
maintenance of its Equipment and improvements, if any, at the Site and shall
keep the Equipment in the Site in good order, repair and condition throughout
the term of this Agreement and shall promptly and adequately repair any damage
to the Site and/or the CO2 Facility caused by Lessee or the Equipment by
restoring the damaged area(s) to substantially the condition they existed in
prior to the damage.  Lessee shall not create any nuisance, interfere with,
annoy or disturb any other third party or Lessor.  Lessor shall have no
obligation to obtain licenses for Lessee, or to maintain, insure, operate or
safeguard Lessee’s Equipment.  The Equipment, and any other personal property at
the Site and/or the CO2 Facility belonging to Lessee, shall be there at the sole
risk of Lessee, and Lessor shall not be liable for damage thereto or theft,
misappropriation or loss thereof unless caused by the acts or omissions of
Lessor, their respective agents, employees, contractors, trustees, shareholders
or directors.
 
(c)           Lessee shall keep and maintain in first-class order, condition and
repair (including any such replacement, periodic painting, and restoration as is
required for that purpose) the Site and the CO2 Facility (collectively, the
“Premises”) and every part thereof and any and all appurtenances hereto located,
including, but without limitation, the exterior and interior portion of all
doors, door checks, windows, all plumbing and sewage facilities within the
Premises, fixtures, heating and air conditioning and electrical systems,
sprinkler systems, walls, floors and ceilings, and  shall make any repairs
required to be made in the Premises due to burglary of the Premises or other
illegal acts on the Premises or any damage to the Premises caused by a strike
involving the Lessee or its employees.  Lessee shall replace, at its expense,
any and all glass in and about the Premises which is damaged or broken from any
cause whatsoever except due to the gross negligence or willful misconduct of
Lessor, its agents or employees.  Such maintenance and repairs shall be
performed with due diligence, lien-free and in a first-class and workmanlike
manner, by licensed contractor(s) which are selected by Lessee. In accordance
with any applicable local regulations, and at its own expense, Lessee shall: (1)
place any rubbish or other matter outside the building or in the Premises only
in such containers as are authorized from time to time by Lessor and pay the
cost of removal of all of Lessee’s refuse or rubbish.  If Lessor shall provide
or designate a service for picking up refuse or garbage, Lessee shall use the
same at its sole cost;  (2) see that there are no undue accumulations of garbage
and refuse; keep the same in proper containers on the interior of the Premises,
until called for collection; remove the same at



                                                              
 
4

--------------------------------------------------------------------------------

 
EPCO CARBON DIOXIDE PRODUCTS, INC.



Lessee’s expense; (3) keep the outside areas immediately adjoining the Premises
clean and free from ice and not place or permit any rubbish, obstructions or
merchandise in such areas; and (4) keep the Premises clean, orderly, sanitary
and free from objectionable noise, odors, insects, vermin and other
pests.  Lessee agrees not to make or permit any objectionable noise or odor to
emit from the Premises unless the same is in compliance with all state, federal
and local laws and approved in writing in advance by Lessor.
 
(d)           Provided that Lessee is not in default in the performance of its
obligations hereunder, at the expiration of this Agreement or earlier
termination thereof, Lessee shall remove all of Lessee’s Equipment at Lessee’s
sole cost and expense in accordance with the terms of this Agreement.  Any and
all removal of Lessee’s Equipment shall be performed (i) by a qualified,
licensed and bonded contractor previously approved by Lessor and in accordance
with a previously approved removal plan, such approval not to be unreasonably
withheld, delayed or conditioned and (ii) in a workmanlike manner, without any
interference, damage or destruction to any other equipment, structures or
operations of the Lessor, or any other equipment of others thereon.  If Lessee
fails to remove such Equipment within 180 days of the expiration or earlier
termination of this Agreement, the Lessor may remove and dispose of such
Equipment at Lessee’s sole cost and expense.  Any and all interference or damage
caused to the Site, Lessor’s equipment or equipment of other Lessees by such
removal shall be repaired or eliminated by Lessee at Lessee’s sole cost and
expense.  If Lessee fails to make such repairs within ten (10) days after the
occurrence of such damage, injury or interference, Lessor may upon ten (10) days
prior written perform all the necessary repairs at Lessee’s cost and expense,
and such sum shall be immediately due upon the rendering of an invoice as an
additional fee hereunder. Upon the termination or expiration of this Agreement,
Lessee must deliver the Site to Lessor free of any and all hazardous materials
brought onto the Site by Lessee.
 
8.           Lessee Indemnification.  Lessee agrees to indemnify, defend and
hold Lessor, its agents, trustees, employees, shareholders, directors, harmless
from any and all damages and all costs, including reasonable attorneys’ fees,
for any damage done to Lessor as a result of the installation, operation,
maintenance, repair or removal of Lessee’s Equipment or other improvements.
Lessee hereby assumes the risk of the inability to operate as a result of any
structural or power failures at the Site and/or the CO2 Facility or failure of
Lessee or Lessee’s Equipment for any reason whatsoever and agrees to indemnify
and hold Lessor harmless from all damages and costs of defending any claim or
suit for damages of any kind including business interruption (and attorney’s
fees) asserted against Lessor by reason of such failure unless such damages and
costs are caused by the acts, or omissions of Lessor, and its respective agents,
employees, contractors, trustees, shareholders and directors.  In no event shall
Lessor be liable under this Agreement for any consequential, punitive, indirect
or other extraordinary damages.
 
9.           Lessee’s Liability if Increases in Assessed Value of License
Site.  Lessee shall be responsible for the declaration and payment of any
applicable taxes or assessments against the personal property of Lessee located
in or around the Site. Lessee hereby acknowledges that the existence of Lessee’s
Equipment and other improvements at the Site may result in an increase in the
assessed value of the Site.  Lessee agrees to reimburse Lessor, upon receipt of
documentation reasonably satisfactory to Lessee showing that Lessee’s Equipment
or Lessee’s other improvements caused an increase in the assessed value of the
Site, (subject to Lessee having the right to obtain, on Lessor’s behalf, an
exemption for the same), for Lessee’s proportionate share
 


                                                              
 
5

--------------------------------------------------------------------------------

 
EPCO CARBON DIOXIDE PRODUCTS, INC.



of any increases in the real estate taxes payable by Lessor as a consequence of
the increase in assessed valuation.  Lessor hereby agrees to cooperate with
Lessee, at Lessee’s sole cost and expense, to obtain an abatement of any such
increased assessment.
 
10.           Notices.  All notices required to be given hereunder shall be
deemed to be duly given in writing either by delivery or by certified or
registered mail, return receipt requested, at the following addresses or at such
other address as may be designated in writing by either party:
 
 

  If to Lessor: 
Southwest Iowa Renewable Energy, LLC
10868 189th Street Council Bluffs, IA, 51503
Telephone: (712) 366-0392
Fax           (712) 366-0394
                     If to Lessee: 
EPCO Carbon Dioxide Products, Inc.
1811 Auburn Avenue
Monroe, La  71201
Telephone: (318) 361-0870
FAX: (318) 361-0047
         

 
 
 
Notice given by mail shall be deemed given three (3) calendar days after the
date of mailing thereof.  If Notice is given by an overnight carrier that
maintains records of delivery, then Notice shall be deemed given one business
day after delivery to a nationally recognized overnight delivery service (e.g.
Federal Express, Airborne Express, etc.).
 
11.           Lessee’s Default and Lessor’s Remedies.
 
(a)           Each of the following shall be deemed a breach and default of this
Agreement (each of which individually or collectively is referred to as a
“Default”):  (i) Lessee’s failure to pay the Annual  Fee, any additional fees or
other payments or sums due hereunder; (ii) Lessee’s abandonment of either the
Equipment or that portion of the Site upon which the Equipment is installed;
(iii) any case, proceeding, or other action under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to Lessee, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to Lessee or Lessee’s debts and obligations; (iv) the making by Lessee of any
assignment or any other arrangement for the general benefit of creditors under
any state statute; (v) the breach of or default under any of the terms,
conditions or covenants contained herein required to be performed by Lessee; or
(vi) Lessee’s failure to abide by any term of the Purchase and Sale Agreement
that the parties execute.
 
(b)           In the case of any Default, Lessor shall be entitled, at Lessor’s
option after thirty (30) days written notice to Lessee and Lessee’s continued
failure to cure the Default within said period of written notice, to: (i)
terminate this Agreement, Lessee shall remain liable for all fees, additional
fees and other sums due under this Agreement through the effective date of
termination, (ii) remove all of Lessee’s Equipment, improvements or personal
property, including, but not limited to, all Equipment located at the Site, at
Lessee’s sole cost and expense;
 

 
6

--------------------------------------------------------------------------------

                                                               
 
EPCO CARBON DIOXIDE PRODUCTS, INC.





or (iii) to disconnect power to the Site and/or to Lessee’s Equipment. Any
termination of this Agreement shall terminate the Purchase and Sale Agreement.
In addition to and not in lieu of the foregoing or any other remedies, in the
event that Lessor, by reason of any Default, incurs any costs or expenses on
behalf of Lessee or in connection with Lessee’s obligations hereunder, Lessee
shall reimburse Lessor for such sums, as an additional fee due hereunder within
thirty (30) days of Lessor’s rendering of an invoice to Lessee.
 
(c)           If Lessee fails to perform any covenant or observe any condition
to be performed or observed by Lessee hereunder or fails to make any payment to
any third party, Lessor may, but shall not be required to, on behalf of Lessee
at Lessee’s cost and expense perform such covenant and/or take such steps as
Lessor may deem necessary or appropriate upon ten (10) days prior written
notice, and in such case Lessor shall have the right to all costs and expenses
incurred by Lessor in so doing, including reasonable attorneys’ fees, which
shall be paid by Lessee to Lessor within thirty (30) days of receipt of a
written invoice from Lessor, plus interest thereon at the annual rate of
eighteen percent (18%).  Lessor’s exercise of its right under this subparagraph
shall be in addition to and not in lieu of nor shall in any way prejudice or
waive any rights Lessor might otherwise have against Lessee by reason of
Lessee’s Default.
 
(d)           Lessor’s rights and remedies set forth in this Agreement are
cumulative and in addition to Lessor’s rights and remedies at law or in equity,
including those available as a result of any anticipatory breach of this
Agreement.  Lessor’s exercise of any right or remedy shall not prevent the
concurrent or subsequent exercise of any other right or remedy.  Lessor’s delay
or failure to exercise or enforce any of Lessor’s rights or remedies or Lessee’s
obligations shall not constitute a waiver of such rights, remedies or
obligations.
 
12.           Assignment and Subordination.
 
(a)           Subject to the provisions of this section, Lessor and Lessee
reserve the right to assign, transfer, and sublet the property, or any portion
thereof, upon which the Site is located and/or its interests in this Agreement. 
Any such assignment, transfer, or sublet must be approved in writing by the
non-assigning, non-transferring, or non-subletting party, such consent not to be
unreasonably withheld.  Notwithstanding the foregoing, it is understood by both
parties that Lessor shall be entitled to approve any sublease to a third party
in its sole discretion and shall also be entitled to any sublease consideration
rendered for use of the property upon which the Site is located, including rents
or other types of payment.  Any assignee, transferee, or sublessee shall be
subject to the terms of this Agreement.
 
(b)           This Agreement is subject and subordinate at all times to all
ground or underlying leases, all mortgages, all covenants, restrictions,
easements, and encumbrances that may now or hereafter affect such CO2 Facility
or real property of which the Site forms a part, and all future renewals,
modifications, consolidations, replacements and extensions thereof.  This clause
shall be self-operative and no further instrument of subordination shall be
required by any mortgagee.
 
(c)           Lessee agrees, at any time and from time to time, within thirty
(30) days following any written request which Lessor may make from time to time,
to execute, acknowledge and deliver to Lessor a written statement containing all
information requested by Lessor, including but not limited to (i) certification
that this Agreement is unmodified and in full force and effect (or if there have
been modifications, that the Agreement is in full
 
 
 
7

--------------------------------------------------------------------------------

 
 
EPCO CARBON DIOXIDE PRODUCTS, INC.
 
 
force and effect as modified and stating the modifications), (ii) a statement
regarding the dates to which Lessee has paid license fees and other charges
hereunder, and (iii) a statement as to whether, to the best of Lessee’s
knowledge, Lessor is in breach or default in the performance of any covenant or
condition contained within this Agreement, and, if so, a specification of each
such breach or default of which Lessee may have knowledge.
 
13.           Lessor Non-Waiver.  This Agreement is made subject to all local,
state and federal laws and regulations now or hereafter in force, and shall not
be modified, extended or terminated (other than as set forth herein) except by
an instrument duly signed by Lessor and Lessee.  Waiver of a breach of any
provision hereof under any circumstances will not constitute a waiver of any
subsequent breach of such provision, or of a breach of any other provision of
this Agreement.  Neither this Agreement nor any rights hereunder may be
assigned, transferred or otherwise encumbered by Lessee without prior written
consent of Lessor.
 
14.           Governing Law, Forum and Jurisdiction.  The validity, construction
and enforcement of this Agreement shall be determined in accordance with the
laws of Iowa, without reference to its conflicts of laws principles, and any
action arising under this Agreement shall be brought exclusively in Iowa.  Both
parties consent to the personal jurisdiction of the state courts located in
Pottawattamie County, Iowa and federal courts located in Iowa.
 
15.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.
 
16.           Integration Clause.
 
(a)           This Agreement, together with the Purchase and Sale Agreement
executed by the parties hereto, constitutes the entire Agreement of the parties
hereto and shall supersede all prior offers, negotiations and agreements.
 
(b)           No amendment or modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto by their respective
authorized representatives.
 
17.           No Partnership.  Nothing contained in this Agreement shall be
deemed or construed to create a partnership or joint venture of or between
Lessor and Lessee, or to create any other relationship between the parties
hereto other than that of Lessor and Lessee.
 
18.           Rules and Regulations.  Lessee shall comply with all building
rules and regulations, as amended from time to time.
 
19.           Miscellaneous:
 
(a)           Headings are for reference only, and do not affect the meaning of
any paragraph.
 
(b)           Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition
 
 
 
8

--------------------------------------------------------------------------------

 
 
EPCO CARBON DIOXIDE PRODUCTS, INC.
 
 
 
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
(c)           The failure of either Party to require strict compliance with any
of the terms and conditions of this Agreement in any one situation shall not
constitute a waiver of any of the terms and conditions of this Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 

  LESSOR:   SOUTHWEST IOWA RENEWABLE ENERGY, LLC          
WITNESS/ATTEST:  
By:
/s/ Brian T. Cahill     Name: Brian T. Cahill     Title: President & CEO       
   

 


 

  LESSEE:  EPCO CARBON DIOXIDE PRODUCTS, INC.          
WITNESS/ATTEST:  
By:
/s/ Charles D. Craft     Name: Charles D. Craft     Title: President          




 

 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
The Licensed Site Survey


(Please attach diagram/drawings of installation)
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2
 
(Legal description and/or plat of Site)



 
 
 

--------------------------------------------------------------------------------

 



LEGAL DESCRIPTION




TRACT A


A parcel of land being a portion of the East One Half of Section 31, T74 North,
R43 West of the Fifth Principal Meridian, Pottawattamie County, Iowa, more fully
described as follows:


Beginning at the North quarter corner of said Sec. 31; thence along the North
line of said Sec. 31, South 88 Degrees, 17 Minutes 16 Seconds East, 2270.71 feet
to a point on the Westerly right-of-way line of Interstate 29: thence along said
Westerly right-of-way line, the following seven (7) courses:
1.  South 00 Degrees 45 Minutes 10 Seconds West, 468.19 feet;
2.  South 00 Degrees 41 Minutes 04 Seconds East, 200.06 feet;
3.  South 00 Degrees 44 Minutes 56 Seconds West, 1964.84 feet;
4.  South 00 Degrees 45 Minutes 02 Seconds West, 1635.16 feet;
5.  South 01 Degree 13 Minutes 56 Seconds West, 593.52 feet;
6.  South 00 Degrees 07 Minutes 12 Seconds East, 353.62 feet;
7.  South 01 Degree 49 Minutes 08 Seconds West, 50.00 feet to a point on the
Southerly line of said Sec. 31;
thence along said Southerly line, North 88 Degrees 10 Minutes 52 Seconds West,
2276.52 feet to the South quarter corner of said Sec. 31; thence along the
North-South centerline of said Sec. 31, North 00 Degrees 45 Minutes 27 Seconds
East, 2629.84 feet to the center of said Sec. 31, thence continuing along said
North-South centerline, North 00 Degrees 46 Minutes 14 Seconds East, 2631.10
feet to the point of beginning.


TRACT B-1


Parcel “A” of the SW1/4 SE1/4 of Sec. 19, T74N, R 43W of the 5th Principal
Meridian, Pottawattamie County, Iowa, being more fully described as follows:
Commencing at the NW corner of said SW1/4 SE1/4; thence along the North line of
said SW1/4 SE1/4, South 88 Degrees 15 Minutes 27 Seconds East a distance of
113.56 feet to the true point of beginning; thence continuing along said North
line South 88 Degrees 15 Minutes 27 Seconds East a distance of 200 feet; thence
South 12 Degrees 06 Minutes 23 Seconds East a distance of 549.14 feet; thence
South 77 Degrees 46 Minutes 56 Seconds West a distance of 204.39 feet; thence
South 68 Degrees 35 Minutes 49 Seconds West a distance of 105.34 feet to a point
on the East right of way line of Mosquito Creek Drainage District No. 22; thence
along said East right of way line, North 01 Degree 34 Minutes 53 Seconds West a
distance of 624.94 feet to the true point of beginning.


TRACT B-2


A tract of land located in the SW1/4 SE1/4 in Sec. 18, T74N, R43W of the 5th
Principal Meridian, Pottawattamie County, Iowa, more fully described as follows:
Commencing at the SE corner of said Sec. 18; thence South 89 Degrees 44 Minutes
04 Seconds West along the South line of said Sec. 18 a distance of 1,573.21 feet
to the point of beginning;
 
 
 
 

--------------------------------------------------------------------------------

 


thence continuing South 89 Degrees 44 Minutes 04 Seconds West along the South
line of said Sec. 18 a distance of 242.14 feet to a point on the Easterly right
of way line of Mosquito Creek Drainage District No. 22; thence North 31 Degrees
26 Minutes 27 Seconds East along said Easterly right of way line a distance of
317.26 feet; thence South 58 Degrees 33 Minutes 33 Seconds East a distance of
206.00 feet; thence South 31 Degrees 26 Minutes 27 Seconds West and parallel to
said Easterly right of way line a distance of 190.00 feet to the point of
beginning



